       Case 3:21-cv-02450-WHO Document 22 Filed 05/19/21 Page 1 of 3




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
   Yury Kapgan (Bar No. 218366)
 2  yurykapgan@quinnemanuel.com
 3 Patrick Schmidt (Bar No. 274777)
    patrickschmidt@quinnemanuel.com
 4 865 South Figueroa Street, 10th Floor
   Los Angeles, California 90017
 5 Telephone:    (213) 443-3000
   Facsimile:    (213) 443-3100
 6

 7 Michael F. LaFond (Bar No. 303131)
     michaellafond@quinnemanuel.com
 8 555 Twin Dolphin Drive, 5th Floor
   Redwood Shores, California 94065
 9 Telephone:    (650) 801-5000
10 Facsimile:    (650) 801-5100

11 Attorneys for Plaintiff Wisk Aero LLC

12

13

14                              UNITED STATES DISTRICT COURT

15                             NORTHERN DISTRICT OF CALIFORNIA

16                                      SAN JOSE DIVISION

17 WISK AERO LLC,                                CASE NO. 5:21-cv-02450

18                Plaintiff,                     CERTIFICATE OF SERVICE OF
19                                               UNREDACTED PRELIMINARY
           vs.                                   INJUNCTION PAPERS ON DEFENDANT
20                                               ARCHER AVIATION INC.’S COUNSEL
     ARCHER AVIATION INC.,                       OF RECORD
21
                  Defendant.
22

23

24

25

26

27

28

                                                                          Case No. 5:21-cv-02450
                                                                          CERTIFICATE OF SERVICE
        Case 3:21-cv-02450-WHO Document 22 Filed 05/19/21 Page 2 of 3




 1                  I, Michael LaFond, declare as follows:

 2          1.      I am an attorney licensed to practice in the State of California and am admitted to

 3 practice before this Court. I am an associate with the law firm Quinn Emanuel Urquhart & Sullivan,

 4 LLP, counsel for Plaintiff Wisk Aero LLC (“Wisk”). I have personal knowledge of the matters set

 5 forth in this declaration, and if called as a witness I would testify competently to those matters.

 6          2.      On Thursday, April 22, 2021, Counsel for Defendant Archer Aviation Inc.

 7 (“Archer”), Arturo Gonzalez, consented to electronic service of documents on behalf of Archer.

 8          3.      On Wednesday, May 19, 2021, at approximately 10:40 AM, Wisk completed the

 9 filing of its Notice of Motion and Motion for Preliminary Injunction and Expedited Discovery, along

10 with the supporting declarations of Dr. Collins, Dr. Gandhi, Yury Kapgan, Michael Kunkel, Geoff

11 Long, Caryn Nightengale, and Carlie Russell.

12          4.      Also on Wednesday, May 19, 2021, at approximately 6:28 PM, I served Archer’s

13 counsel of record with complete redacted and unredacted copies of Wisk’s Notice of Motion and

14 Motion for Preliminary Injunction and Expedited Discovery, along with the supporting declarations

15 of Dr. Collins, Dr. Gandhi, Yury Kapgan, Michael Kunkel, Geoff Long, Caryn Nightengale, and

16 Carlie Russell. I accomplished service through electronic means by emailing the documents to the

17 following individuals:

18    Arturo J. Gonzalez              Benjamin Wagner                      Josh A. Krevitt
      Morrison & Foerster LLP         Gibson Dunn Crutcher                 Gibson, Dunn & Crutcher LLP
19    425 Market Street               1881 Page Mill Road                  1881 Page Mill Road
      San Francisco, CA 94105         Palo Alto, CA 94304                  Palo Alto, CA 94304-1211
20
      (415) 268-7020                  650-849-5395                         650-849-5300
21    Email:                          Email:                               Fax: 650-849-5333
      agonzalez@mofo.com              bwagner@gibsondunn.com
22
                                      Joshua H. Lerner                     Orin Snyder
23                                    Gibson Dunn Crutcher LLP             Gibson Dunn and Crutcher,
                                      555 Mission Street                   LLP
24
                                      Suite 3000                           200 Park Avenue
25                                    San Francisco, CA 94105-0921         New York, NY 10166
                                      415.393.8200                         (212) 351-2400
26                                    Fax: 415.393.8306                    Email:
                                      Email: jlerner@gibsondunn.com        osnyder@gibsondunn.com
27
     The transmission of documents was reported as complete and without error.
28

                                                      -2-                             Case No. 5:21-cv-02450
                                                                                      CERTIFICATE OF SERVICE
       Case 3:21-cv-02450-WHO Document 22 Filed 05/19/21 Page 3 of 3




 1         I declare under penalty of perjury under the laws of the United States of America that the

 2 foregoing is true and correct.

 3

 4
     Dated: May 19, 2021
 5
                                                      Michael LaFond
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    -3-                           Case No. 5:21-cv-02450
                                                                                  CERTIFICATE OF SERVICE
